Per Curiam.
Demurrer to a complaint, which charges that the defendant maintained an unprotected tub or vat in a public street of the village of Hibbing, into which it caused to be discharged hot water from a pipe connecting with a steam boiler located on defendant’s adjoining property j that plaintiff’s child was passing by, stopped, and was looking at the vat, when he became suddenly alarmed and frightened by a number of .children, who had congregated about and were playing in the vicinity, and as a result thereof slipped and fell into it, and was seriously scalded.
Held, it fairly appears from the facts stated that the proximate cause of the injury was the unguarded vat. McDowell v. Village of Preston, 104 Minn. 263, 116 N. W. 470, 18 L.R.A. (N.S.) 190. The complaint states a cause of action. Svendsen v. Village of Alden, 101 Minn. 158, 112 N. W. 10. Affirmed.